PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Solomon, Dennis
Application No. 13/294,011
Filed: 10 Nov 2011
For: Performance Audience Display System
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.181 filed July 30, 2021.

The petition is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Petitioner herein requests “reconsideration of the Decision of June 2, 2021 on his petition to withdraw of the holding of abandonment under 37 CFR § 1.181(a) in light of a material, sequential error by the Office specifically regarding the sequence of presentation of contradictory statements by the Examiner in the “Advisory Action Before the Filing of an Appeal Brief” issued on October 23, 2019.” Petitioner’s arguments have been carefully considered, but are not found persuasive.

The application became abandoned December 17, 2019 for failure to timely take action in furtherance of the Notice of Appeal filed October 15, 2018. Notice of Abandonment was mailed August 13, 2020.

The Notice of Appeal was accompanied by a Pre-Brief Conference Request and an amendment. As indicated in the Notice of Non-Compliant Pre-Appeal Conference Request for Review issued October 22, 2019, the request was non-compliant because it was accompanied by an amendment. See, Pre-Brief Conference Pilot Program, 1296 Off. Gaz. Pat. Office 67 (July 12, 2005). Accordingly, the Notice of Non-Compliant Pre-Appeal Conference Request for Review advised applicant that the time period for reply continued to run from the filing date of the Notice of Appeal in accordance with 37 CFR 41.37(a). Petitioner is reminded that that the preappeal conference program is a pilot program, and, as stated in section 8 of the Official Gazette Notice 1296 O.G. 67 (OG Notice), the decision of the panel is not petitionable. Further, a pre-appeal brief request that is found not compliant cannot be corrected and resubmitted to cure the reason(s) for non-compliance because the corrected request would not meet the requirement that the notice of appeal and pre-appeal brief request be filed on the same date.

An Advisory Action was issued October 23, 2019. The Advisory Action did not set a new time period for reply, and, further, indicated that the time period for reply was controlled by 37 CFR 41.37(a), i.e., two months from the date of filing of Notice of Appeal, subject to extension pursuant to 37 CFR 41.37(e). 

The record fails to establish that a proper reply in further of the Notice of Appeal was timely filed. Consequently, the application became abandoned as a matter of law December 17, 2019. See, 35 USC 133. Where an application becomes abandoned as a matter of law, the Office is without the statutory authority to withdraw the holding of abandonment. Accordingly, the instant petition remains dismissed and the holding of abandonment will not be withdrawn.

Any request for reconsideration of this decision must establish that a response in furtherance of the Notice of Appeal was timely filed. See, 37 CFR 41.37(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

ALTERNATE VENUE

As previously advised, petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioner’s attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not 

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions